PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Battle et al.
Application No. 16/521,833
Filed: 25 Jul 2019
For: INSTRUCTION STREAMING USING STATE MIGRATION
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed December 17, 2021 under 37 CFR 1.137(a), to revive the above-identified application.

 The petition is GRANTED.

The above-identified application became abandoned for failure to timely file a proper reply to the Office letter mailed on March 25, 2021 (Also See June 28, 2021 Notice).  Accordingly, the above-identified application became abandoned on May 26, 2021.  A Notice of Abandonment was mailed on August 17, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply in the form of the amendment and new drawing sheet; (2) the petition fee; and (3) the required statement of unintentional delay have been received

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3210.  This matter is being referred to the Office of Data Management for further processing.

/Irvin Dingle/
Irvin Dingle	
Lead Paralegal Specialist				
Office of Petitions

cc:	Brian M. Rothery
Scully, Scott, Murphy & Presser, P.C.
400 Garden City Plaza, Suite 300
 Garden City, NY  11530